Title: To George Washington from Samuel Huntington, 24 August 1780
From: Huntington, Samuel
To: Washington, George


					
						sir,
						Philadelphia August 24. 1780.
					
					By the Act of Congress herewith enclosed you will observe, that, the Court Martial having acquitted Doctor Shippen he is discharged from Arrest.
					Your Excellency will also receive enclosed an Act of Congress of the 22. Instant, subjecting Delinquents in the Departments of the Quarter Master General, Commissary General of Purchases, and of Issues, Clothier General, Commissary General of Military Stores, Purveyor General of the Hospitals, and Hide Department to Trial by Court Martial. I have the Honor to be with the highest respect your Excellencys most obedient humble servant
					
						Sam. Huntington President
					
				